DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 16, and 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 2, 16, and 19 Applicant recites “a Young’s modulus from about 25 MPa to about 30 MPa”. However, in the originally filed detailed disclosure does not 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2007/0202151 (“Lee”).
Regarding Claim 19, Lee discloses an intravesical device (see Abstract; see also generally Fig. 1B – see also Par. 95) comprising a device body (12) comprising an elastomeric, annular tube (see e.g. Par. 39) housing a solid drug formulation (see e.g. Par. 17); and
An elastic wire retention frame (see generally 16 – see Par. 90, see also Par. 95),
Wherein the elastic wire retention frame has an undeformed coiled shape (see Fig. 1B – see also Par. 90 and 95 – whereby the ordinary artisan would reasonably 
In the instant case Lee fails to explicitly disclose the Young’s Modulus of the elastic wire retention frame – whereby Young’s Modulus is understood to be a material property and NOT a geometric property. Lee does disclose that the retention/retrieval part may be formed of “elastic materials such as medical grade silicone or polyurethane” [emphasis added] (Par. 95) – whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the retention wire (16) of Lee out of any suitable polyurethane material construction, see In re Leshin, 125 USPQ 416. Examiner does note that “polyurethane wire” is specifically identified as the only exemplary material that resides within Applicant’s claimed range (see Par. 213).
In the instant case, Examiner notes that the Office is not an experimental testing facility and is therefore unable to obtain the invention of Lee reduced to practice using any of the variety of known polyurethane materials in order to determine their respective Young’s Modulus. However, Examiner also notes that Applicant’s detailed disclosure does not appear to indicate that the provided polyurethane wire is of any particular and special composition (see Par. 213, 12, 112, 117) and furthermore Applicant’s disclosure appears to indicate that the Young’s Modulus of the device is inconsequential disclosing that the device will work equally well irrespective of the Young’s Modulus pursuant to geometric properties of the coil (see Par. 117, 212, 213) disclosing workable materials 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the device of Lee of a polyurethane species having a coiled shape and a Young’s Modulus of approximately 25MPa to approximately 30MPa, whereby the selection of any particularly polyurethane species is held to be a mere obvious design choice incident to selecting a specific species of material within an identified genus, whereby the instant application makes it abundantly clear that Young’s Modulus selection is an inconsequential design choice and the instant claimed range represents merely a small, arbitrarily selected value within an immense workable range varying from 1.7MPa to 30GPa without any consideration as to any specific benefits which might be conferred by the particularly selected range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/08/2022